             Case 4:19-cv-00098-KGB Document 13 Filed 07/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

  JOHNNIE CRITES,

                     Plaintiff,                     Case No. 4:19-cv-00098
  v.
                                                    JUDGE KRISTINE G. BAKER
  AETNA LIFE INSURANCE COMPANY,

                     Defendant.

                 DEFENDANT AETNA LIFE INSURANCE COMPANY’S
             MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

    Defendant Aetna Life Insurance Company hereby moves this Court for an Order affirming

Defendant’s decision to uphold its termination of Plaintiff’s claims for long-term disability

benefits under the Employment Retirement Income Security Act of 1974 (“ERISA”), and granting

judgment in Defendant’s favor because its decision to terminate benefits was fully consistent with

the terms of the Policy and Plan, correct, and exceedingly reasonable based on the evidence in the

Administrative Record. In support of this motion, Defendant relies upon the stipulated

Administrative Record, filed under seal in the Court’s docket, and Defendant’s Brief in Support of

Judgment on the Administrative Record (filed contemporaneously with this motion).These

materials and evidence establish that Defendant’s motion for judgment on the Administrative

Record is due to be granted.


                                                    Respectfully submitted,

                                                    /s/ William B. Wahlheim, Jr.
                                                    William B. Wahlheim, Jr.
                                                    wwahlheim@maynardcooper.com

                                                    Attorney for Defendant Aetna Life Insurance
                                                    Company

OF COUNSEL:


04937657.1
             Case 4:19-cv-00098-KGB Document 13 Filed 07/05/19 Page 2 of 3



MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, AL 35203-2618
(205) 254-1000 (phone)
(205) 254-1999 (facsimile)




04937657.1
             Case 4:19-cv-00098-KGB Document 13 Filed 07/05/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following:

         James F. Swindoll
         Law Office of James F. Swindoll
         212 Center Street, Suite 300
         Little Rock, Arkansas 72201
         Telephone: (501) 374-1290
         Facsimile: (504) 374-3857

         Attorney for Plaintiff Johnnie Crites


                                                 /s/ William B. Wahlheim, Jr.
                                                 OF COUNSEL




04937657.1
